DETAILED ACTION
Claims 1-5 and 8-12 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments filed 12/28/2021 have been fully considered and are persuasive.  The rejection of claims 1 and 5 under 35 U.S.C. 103; rejection of claims 1 and 5 under 35 USC § 112; have all been withdrawn. 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended to include a Brief Descript of Drawings for each Figure, and only those Figures which is required.  See 37 CFR 1.74, as follows: 

BRIEF DESCRIPTION OF THE DRAWINGS
	FIG. 1 is a diagram of an exemplary diagram for data interchange according to the invention.
	FIG. 2 is a diagram of an exemplary procedure for data interchange according to the invention.
Allowable Subject Matter
Claims 1-5 and 8-12 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CORRESPONDENCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY H TRAN whose telephone number is (571)270-5638.  The examiner can normally be reached on Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIMMY H TRAN
Primary Examiner
Art Unit 2456



/JIMMY H TRAN/Primary Examiner, Art Unit 2456